In re: Evariste V. Washington applying for writs of certiorari, prohibition, mandamus and habeas corpus.
Application denied. No showing has been made to warrant the exercise of this Court’s supervisory jurisdiction. See March 2, 1972 return of Orleans Parish Grand Jury.
BARHAM, J., and TATE, J., concur in the denial of all writs.
The Grand Jury indictment for aggravated rape shown by the return makes the preliminary examina*1129tion for probable cause and bail previously raised moot. Adequate remedy by appeal is afforded in all other issues in the event of conviction.